Filed 11/3/20 In re Victoria C. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re VICTORIA C., a Person
 Coming Under the Juvenile Court
 Law.

 THE PEOPLE,                                                            A158327

             Plaintiff and Respondent,                                  (Contra Costa County
 v.                                                                     Super. Ct. No. J14-01050)
 VICTORIA C.,
             Defendant and Appellant.


         Victoria C. appeals from a juvenile court order denying her motion to
dismiss two sustained petitions pursuant to Welfare and Institutions Code
section 782.1 The court reasonably exercised its discretion, so we affirm.
                                                  BACKGROUND
October 2014 Petition
         On October 1, 2014, the Contra Costa County District Attorney filed a
juvenile wardship petition alleging 16-year-old Victoria committed battery
causing serious bodily injury.



       Unless otherwise specified, further statutory citations are to the
         1

Welfare and Institutions Code.
      The following facts are from the Antioch Police Department’s
declaration of probable cause. “On 9/24/14, [an officer] observed [Victoria]
and the victim punching at each other on the east sidewalk of Deer Valley
Rd. They were told several times to stop fighting. [Victoria] was holding
onto the victim’s shirt and refused to let her go. [¶] The officers had to pull
them apart to separate them. The victim was bit in the left areola by
[Victoria]. The victim sustained severe injury to the area. The skin was
broken and she was bleeding from the puncture wounds. The victim had to
be transported to a local hospital by AMR for her injuries.”
      On October 15, Victoria pleaded no contest to an amended petition
alleging a misdemeanor battery. The court declared her a ward of the court
and placed her on probation in her mother’s custody.
December 2014 Petition
      On December 29, 2014, the Contra Costa County District Attorney filed
a supplemental wardship petition alleging Victoria committed assault with a
deadly weapon and criminal threats.
      According to the probation department’s disposition report and
recommendation, “On December 26, 2015, the minor was arrested by the
Antioch Police Department . . . after the minor and mother reportedly
engaged in a physical confrontation. The minor[’]s mother, [C.S.], reported
that she and her daughter were involved in an argument and then her
daughter ‘swung on her’ while she was holding her baby. [C.S.] set her baby
down and she and her daughter engaged in a physical fight. [C.S.] stated
that her daughter hit her several times and pulled her hair. A family
member then intervened and [C.S.] was able to get away from Victoria. [C.S.]
reported that Victoria then went to the kitchen and retrieved two kitchen
knives and held them in her hands while threatening to kill her. [C.S.]


                                        2
reported that Victoria stated, ‘I’ll kill you.’ The minor’s aunt, [C.P.], was able
to get Victoria to put the knives down and go outside. [C.P.] was able to
restrain the minor outside until the police arrived and she was taken into
custody.”
       Victoria admitted the criminal threats offense and the assault count
was dismissed. The court continued Victoria as a ward of the court,
committed her to a county institution for a period not to exceed 3 years and
65 days or until age 21, and placed her in the Girls In Motion program (GIM)
at juvenile hall. On July 22, 2015, Victoria was released to complete GIM in
her mother’s custody.
       Victoria admitted to committing several probation violations between
September 2015 and August 2016. Her probation violations included truancy
from high school, failing to report to probation, leaving home without
permission, violating her electronic home monitoring program rules, and
becoming verbally aggressive and threatening staff at her placement
program. On October 14, 2015, the juvenile court placed Victoria in extended
foster care after her mother decided she could no longer live at home due to
“continuous disrespect.”
       On November 21, 2016, following placements at two different group
homes, Victoria moved into her own apartment in a transitional living
facility.
       On December 12, 2017, the juvenile court declared Victoria a nonminor
dependent of the court. The court found her “rehabilitative goals as stated in
the case plan have been met” and delinquency jurisdiction was no longer
required. Victoria’s wardship was vacated and probation was terminated
successfully. The court ordered her petitions dismissed and records sealed




                                        3
pursuant to sections 786 and 787.2 Victoria remained within the juvenile
court’s transition jurisdiction pursuant to section 450.
      On August 22, 2019, Victoria moved to dismiss the October and
December 2014 petitions and set aside the underlying factual findings
pursuant to section 782, arguing she was no longer in need of treatment or
rehabilitation and her welfare and the interests of justice required dismissal.
She also moved under section 781 to seal the records of two 2012 arrests.
      Victoria was almost 21 years old, had been terminated successfully
from probation, and had not been convicted of any crime since her 2014
offenses. She had held several entry-level security guard positions, but she
was foreclosed from obtaining a higher-paying position as an armed guard




      2 Under section 786, “If a person who has been alleged or found to be a
ward of the juvenile court satisfactorily completes (1) an informal program of
supervision pursuant to Section 654.2, (2) probation under Section 725, or
(3) a term of probation for any offense, the court shall order the petition
dismissed. The court shall order sealed all records pertaining to the
dismissed petition in the custody of the juvenile court, and in the custody of
law enforcement agencies, the probation department, or the Department of
Justice.” (§ 786, subd. (a).)
        Pursuant to section 787, “[n]otwithstanding any other law, a record
sealed pursuant to [section 786] may be accessed by a law enforcement
agency, probation department, court, the Department of Justice, or other
state or local agency that has custody of the sealed record for the limited
purpose of complying with data collection or data reporting requirements
that are imposed by other provisions of law. However, no personally
identifying information from a sealed record accessed under this subdivision
may be released, disseminated, or published by or through an agency,
department, court, or individual that as accessed or obtained information
from the sealed record.” (§ 787, subd. (a).)

                                       4
because, pursuant to Penal Code section 29820,3 her 2014 adjudications made
her ineligible for a firearm permit until she reached the age of 30.
      Victoria turned 21 in August 2019. On August 30, the juvenile court
heard argument on her motions to seal her juvenile record and dismiss the
petitions. Victoria told the court she was about to start a new job at the Tesla
factory, and eligibility for a firearms permit would allow her to earn
substantially more than she could as an unarmed security guard. She had
been rehabilitated, had no convictions in the two years since probation was
successfully terminated, and, as a single mother, the greater earning ability
would help her provide for her son.
      The district attorney and probation department did not object to
sealing Victoria’s 2012 arrest records, but they opposed dismissal of the
sustained petitions “considering the minor sustained offenses that do involve
violence and threats.” The court granted Victoria’s motion to seal, denied her




      3 Penal Code section 29820 provides: “(a) This section applies to any
person who satisfies both of the following requirements: [¶] (1) The person is
alleged to have committed an offense listed in subdivision (b) of Section 707 of
the Welfare and Institutions Code, an offense described in subdivision (b) of
Section 1203.073, any offense enumerated in Section 29805, or any offense
described in Section 25850, subdivision (a) of Section 25400, or subdivision (a)
of Section 26100. [¶] (2) The person is subsequently adjudged a ward of the
juvenile court within the meaning of Section 602 of the Welfare and
Institutions Code because the person committed an offense listed in
subdivision (b) of Section 707 of the Welfare and Institutions Code, an offense
described in subdivision (b) of Section 1203.073, any offense enumerated in
Section 29805, or any offense described in Section 25850, subdivision (a) of
Section 25400, or subdivision (a) of Section 26100. [¶] (b) Any person
described in subdivision (a) shall not own, or have in possession or under
custody or control, any firearm until the age of 30 years.


                                       5
motion to dismiss the sustained petitions without prejudice on the ground the
request was premature, and set a hearing to revisit the question in a year.
      Victoria filed this timely appeal.
                                 DISCUSSION
      Section 782 authorizes the court to dismiss a juvenile petition upon
finding that “the interests of justice and the welfare of the person who is the
subject of the petition require that dismissal, or if it finds that he or she is
not in need of treatment or rehabilitation.” Dismissal under section 782
operates as a matter of law to erase the prior juvenile adjudication as if the
minor “ ‘had never suffered [the adjudication] in the initial instance.’ ”
(People v. Haro (2013) 221 Cal. App. 4th 718, 720.)
      In deciding whether to dismiss under section 782, “the court must take
into account all circumstances relevant to the public’s need for safety and the
juvenile’s need for rehabilitation.” (In re Greg F. (2012) 55 Cal. 4th 393, 418.)
The juvenile court “is not only authorized, but obligated, in carrying out its
duties under the Juvenile Court Law, to weigh and consider both the
interests of the juvenile and the interests of society.” (Derek L. v. Superior
Court (1982) 137 Cal. App. 3d 228, 233.)
       We review the court’s decision under section 782 for an abuse of
discretion. (In re Greg F., supra, 55 Cal.4th at p. 413.) “An abuse of
discretion occurs when the juvenile court has exceeded the bounds of reason
by making an arbitrary, capricious or patently absurd determination.” (In re
Marcelo B. (2012) 209 Cal. App. 4th 635, 642.)
      The court here did not abuse its discretion. True, Victoria has
demonstrated commendable progress since her probation terminated and is
working to improve her employment prospects and provide for her child. But
both offenses were violent, and one of them involved threatening the victim


                                           6
with knives. Her stated aim for dismissal was to obtain a license to carry a
firearm. In this context, the trial court could reasonably have concerns about
the implications for public safety. It was not arbitrary, capricious or patently
absurd to decide that, until Victoria had more time to gain in maturity, the
public’s welfare weighed more heavily in the balance than her interest in
having her petitions dismissed.
      Victoria argues the denial of her motion to dismiss the petitions was
nonetheless an abuse of discretion because the court necessarily found she
was rehabilitated when it granted her section 781 motion to seal the records
of her 2012 arrests. Not so. Unlike section 781, section 782 requires the
court to consider both the minor’s rehabilitation and the public’s need for
safety. (In re Greg F., supra, 55 Cal.4th at p. 418.) The court could thus
reasonably conclude both that Victoria is no longer in need of rehabilitation
but the interests of society warrant deferring her request to dismiss her
juvenile petitions for another year.
                                DISPOSITION
      The order of the juvenile court is affirmed.




                                       7
                        SIGGINS, P. J.


WE CONCUR:




FUJISAKI, J.




JACKSON, J.




A158327
In re Victoria C.




                    8